Supreme Gourt
OF
NEVADA

(O) 19374 2016 WL 5819749 (Nev. Sept. 22, 2016) (Order of Suspension). The
discipline order also required that, before seeking reinstatement, Swafford
pay the costs of the disciplinary proceedings. Id. We again suspended
Swafford for six months and one day in September 2017, to run consecutive
to his previous suspension. In re Discipline of Swafford, No. 71844, 2017
WL 3996845 (Nev. Sept. 11, 2017) (Order of Suspension). The discipline
order required that, before seeking reinstatement, Swafford had to obtain a
fitness-for-duty evaluation from a licensed neurologist, participate in any
fee dispute initiated by a client and pay any resulting award, and pay the
costs of the disciplinary proceedings. Jd. Swafford petitioned for
reinstatement on September 20, 2021, having complied with nearly all of

the requirements in the disciplinary orders. Shortly after the hearing on

12. v&3 83

 

 
SuPREME Court
OF
Nevapa

(0) 1997A RB

his petition for reinstatement, Swafford satisfied the final remaining
condition (that he pay any client fee arbitration award).

Based on our de novo review, we agree that Swafford has
satisfied his burden in seeking reinstatement by clear and convincing
evidence. See SCR 116(2) (providing that an attorney seeking
reinstatement must demonstrate compliance with reinstatement criteria
“by clear and convincing evidence”); Application of Wright, 75 Nev. 111, 112-
13, 335 P.2d 609, 610 (1959) (reviewing a decision on a petition for
reinstatement de novo). We therefore grant the petition and reinstate
Swafford to the practice of law subject to the following conditions:

(1) Swafford must remedy any administrative
suspension and become current on his CLE
requirements.!

(2) Swafford must complete 5 CLE credits (3 ethics
and 2 law practice management) within 90 days of
reinstatement and report the completion of those
credits directly to the Office of Bar Counsel.

(3) Swafford must pay the reinstatement hearing
costs pursuant to SCR 120(5) within 30 days of
reinstatement.

(3) For two years after the date of reinstatement:

(a) Swafford is prohibited from solo practice
and must be under the supervision of another
attorney.

(b) Swafford must continue to meet with
appropriate medical providers and follow their
recommendations.

 

1Swafford was administratively suspended for failing to pay
membership fees and failing to comply with CLE requirements. See SCR
93(12); SCR 212. He therefore must comply with SCR 93(13) and SCR 213

before resuming the practice of law.

 

 

 
(c) Swafford must report every 90 days to the
Office of Bar Counsel regarding his compliance
with the first two conditions, including (a) the name
of his supervising attorney and (b) the name of his
medical providers, that he continues to undergo
treatment, and that he continues to be fit to
practice law. The quarterly reports must be
counter-signed by the supervisor and the medical
provider.

See SCR 116(5) (allowing for conditions on reinstatement).

It is so ORDERED.

 

 

 

 

 

 

Parraguirre
re Auk, J. Aime ~ 2 J.
Hardesty Stiglich
(td , J. Gro J.
Cadish Silver
Odeo A VAD J. l \ g Ue
Pickering Herndon

ec: Law Offices William Swafford LLC
Chair, Northern Nevada Disciplinary Board
Bar Counsel, State Bar of Nevada
Executive Director, State Bar of Nevada
Admissions Office, U.S. Supreme Court

SupRemMe Court
OF
NEVADA 3

(0) 19874 cA